Oo Oo SD A & WD NO —

nN No N i) i) nN bo iw) No ne —_ —_ — — — —_ —_ ay
oo ~ a WN & we N — © \O eo ~ nN Nn & wo NO = SO

SANFORD A. KASSEL (State Bar No. 100681)
GAVIN P. KASSEL (State Bar No. 284666)

Wells Fargo Bank Building, Suite #207
334 West Third Street

San Bernardino, California 92401-1823
Telephone: (909) 884-6451
Facsimile: (909) 884-8032

i Email: Office@skassellaw.com

Attorneys for Plaintiff

BEVERLY ROSALES,
Plaintiff,
Vv.
AMAZON FULFILLMENT SERVICES;
GOLDEN STATE FC, LLC; and Does 1 through
100, Inclusive,

Defendants.

Nene nee” enn mate ee mae! nae ane! nan! nent! nner cme!

 

 

Sanford A. Kassel, A Professional Law Corporation

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 1of18 Page ID #:6

FILED

Superior Courtof California
County of Riverside

1/11/2019
E,. Escobedo

By Fax

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF RIVERSIDE - HISTORIC COURTHOUSE

Case Number: RIC 1900658

(1) | WRONGFUL DISCHARGE IN
VIOLATION OF PUBLIC POLICY;

(2) GENDER/SEX/PREGNANCY
DISCRIMINATION;

(3) DISABILITY DISCRIMINATION;
(4) FAILURE TO ACCOMMODATE;
(5) FAILURE TO PREVENT
DISCRIMINATION;

(6) DISPARATE IMPACT
DISCRIMINATION;

Plaintiff BEVERLY ROSALES alleges as follows:
GENERAL ALLEGATIONS

Riverside.

 

and actionable conduct as alleged herein.

1

1. Plaintiff now, and at all relevant times has, resided in the City of Moreno Valley, County of

2. Atall times alleged herein, plaintiff was employed by defendants AMAZON FULFILLMENT
SERVICES, INC., GOLDEN STATE FC, LLC and Does 1 through 50, and each of them, who resided in
and conducted business in Riverside County, California, and the defendants' conduct hereinafter alleged
occurred in said County and State. In addition, at all times alleged herein defendants Does 51 through 100,

inclusive, and each of them, were plaintiff's direct and immediate supervisors and engaged in the unlawful

COMPLAINT FOR DAMAGES

 
oO Ob CO YN DN OH BR WO NO =

Bo NO HN NYO NO NO NY HN DR wm mm mm
oOo NHN DH A FP WO NO K§& OF OO FHBnN HD A Ff WHO HO —

 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 20f18 Page ID#:7

3. Plaintiff is informed and believes and on that basis alleges that defendants AMAZON
FULFILLMENT SERVICES, INC., GOLDEN STATE FC, LLC and Does 1 through 50, inclusive, and each
of them, were corporations and/or other business entities form unknown conducting business in the State
of California, County of Riverside.

4. Plaintiff is informed and believes and on that basis alleges that defendants Does 51 through
100, inclusive, and each of them, were at all relevant times individuals residing and working in the County
of Riverside, State of California.

5. The true names and capacities of defendants named as Does 1 through Doe 100, inclusive,

are presently unknown to plaintiff. Plaintiff will amend this complaint, setting forth the true names and

capacities of these fictitious defendants when they are ascertained. Plaintiff is informed and believes and on_

that basis alleges that each of the fictitious defendants has participated in the acts alleged in this complaint
to have been done by the named defendants.

6. Plaintiff is informed and believes and on that basis alleges that, at all relevant times, each of
defendants, whether named or fictitious, was the agent or employee of each of the other defendants, and in
doing the things alleged to have been done in the complaint, acted within the scope of such agency or
employment, or ratified the acts of the other. Moreover, at all relevant times there existed such a unity of
interest and ownership between the corporation and its equitable owner that no separation actually existed
and an inequitable result if the acts in question are treated as those of the corporation alone.

FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

7, On or about April 3, 2017 plaintiffbecame employed by defendants AMAZON FULFILLMENT
SERVICES, INC., GOLDEN STATE FC, LLC and Does 1 through 50, and each of them, as an ISQA tote
auditor. At all times, plaintiff adequately and competently performed her job duties and responsibilities and
was otherwise an exemplary employee.

8. On or about October 15, 2018, plaintiff advised defendants and each of them that she was
pregnant. In doing so, plaintiff provided defendants and each of them with paperwork noting her pregnancy

status and sought reasonable accommodations based upon her disability.

2
COMPLAINT FOR DAMAGES

 
Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 30f18 Page ID#:8

 

1 9. On or about November 29, 2018, defendants and each of them wrongfully terminated plaintiff's
2 || employment, falsely claiming that the termination was due to plaintiff having accumulated too much time
3 || off task (TOT) in performing her job duties and responsibilities.
4 10. In engaging in the above conduct, defendants and each of them did so due to plaintiff's
5 || pregnancy, disability, and gender.
6 FIRST CAUSE OF ACTION
7 (Wrongful Discharge in Violation of Public Policy
3 against All Defendants)
9 11. _— Plaintiff incorporates each and every other allegation of this Complaint as though fully set
10 || forth herein.
| 1 1 1 2 In engaging in the conduct as described herein, defendants and each of them unlawfully
12 || discriminated against plaintiff based on her gender, pregnancy, and disability in violation of various laws,
13 || including but not necessarily limited to the Fair Employment and Housing Act (“FEHA) as set forth in
14 || Government Code section 12940, et seq. and the California Constitution, Article 1, section 8 and California
15 || Labor Code Section 233 (Kincare Act).
16 13. As aresult of defendants' discriminatory and unlawful actions against her, plaintiffhas suffered
17 and continues to suffer damages, in the form of lost wages and other employment benefits, and severe
18 emotional and physical distress, the exact amount of which will be proven at trial.
19 14. Defendants and each of them acted for the purpose of causing plaintiff to suffer financial loss
20 and severe emotional distress and physical distress and are guilty of oppression and malice, justifying an
1 award of exemplary and punitive damages.
2 SECOND CAUSE OF ACTION
33 (Gender/Sex/Pregnancy Discrimination as against All Defendants)
34 15. Plaintiff hereby incorporates each and every other allegation of this Complaint as
35 though fully set forth herein.
26 16. In engaging in the conduct as described herein, defendants and each of them unlawfully
34 discriminated against plaintiff based on her gender/sex/pregnancy in violation of various laws, including but
38 not necessarily limited to the Fair Employment and Housing Act (““FEHA) as set forth in Government Code

 

3
COMPLAINT FOR DAMAGES

 
oO Fe JN NHN A FR WO HNO eS

BO HN PO NO NO NO KN HNO RO mm mee
aoa A Dn OH PW NY KK DOD 0 HAN DB HW BB WO NNO KF OC

 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 4o0f18 Page ID#:9

sections 12926(r)(1), 12945(a)-(b) and 29 CFR §§ 1604.1-1604.11.

17. On December 13, 2018, plaintiff filed with the California Department of Fair Employment and
Housing (DFEH) a complaint charging defendants with various acts, including but not necessarily limited
to discrimination and retaliation in violation of the California Fair Employment and Housing Act (FEHA).
A true and correct copy of the FEHA complaint attached herewith as Exhibit A. On December 13, 2018 the
DFEH issued to plaintiff a right-to-sue letter, a true and correct copy of which is attached herewith as
Exhibit B.

18. As aresult of defendants' discriminatory and unlawful actions against her, plaintiff has suffered
and continues to suffer damages, in the form of lost wages and other employment benefits, and severe
emotional and physical distress, the exact amount of which will be proven at trial.

19. Defendants and each of them acted for the purpose of causing plaintiff to suffer financial loss
and emotional distress and physical distress and are guilty of oppression and malice, justifying an award of
exemplary and punitive damages.

THIRD CAUSE OF ACTION
(For Disability Discrimination as Against All Defendants)

20. Plaintiff hereby incorporates each and every other allegation of this Complaint as though fully
set forth herein.

21. The California pregnancy disability leave law (“PDLL”), Gov.C. § 12945(a), is part of the FEHA
and requires employers to provide employees up to four months of leave for disability due to an employee's
pregnancy, childbirth or related medical conditions. In addition, an employer must provide “reasonable”
accommodation to an employee “affected by pregnancy,” if she so requests, based on the advice of her health
care provider. [2 Cal.C.Regs. § 11040 (a)(1),(2); see Gov.C. § 12945(a)(3)(A)]

22. It is an unlawful employment practice for a covered employer to interfere with, restrain or deny
the exercise of or the attempt to exercise any rights under the PDLL. [Gov.C. § 12945(a)]

23. In engaging in the conduct as described herein, defendants and each of them unlawfully
discriminated against plaintiff based on her pregnancy and related medical conditions, and violated the

provisions of FEHA and the PDLL as referenced above.

4
COMPLAINT FOR DAMAGES

 
oOo Oo HN DH nO Fe HD NO =

Ny NHN NR NY NY NR NR DN NR meee
nH AN Bn nD FPF WW NY K§F DOF OO fH NY DB Wn FR WO NO KH OC

 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 5of18 Page ID #:10

24. On December 13, 2018, plaintiff filed with the California Department of Fair Employment and
Housing (DFEH) a complaint charging defendants with various acts, including but not necessarily limited
to discrimination and retaliation in violation of the California Fair Employment and Housing Act (FEHA).
A true and correct copy of the FEHA complaint attached herewith as Exhibit A. On December 13, 2018 the
DFEH issued to plaintiff a right-to-sue letter, a true and correct copy of which is attached herewith as
Exhibit B.

25. As aresult of defendants' discriminatory and unlawful actions against her, plaintiff has suffered
and continues to suffer damages, in the form of lost wages and other employment benefits, and severe
emotional and physical distress, the exact amount of which will be proven at trial.

26. Defendants and each of them acted for the purpose of causing plaintiff to suffer financial loss
and emotional distress and physical distress and are guilty of oppression and malice, justifying an award of
exemplary and punitive damages.

FOURTH CAUSE OF ACTION
(Failure to Accommodate against All Defendants)

27. Plaintiff incorporates each and every other allegation of this Complaint as though fully set
forth herein.

28. | TheFEHA requires employers to make reasonable accommodation for the known disabilities
of applicants and employees to enable them to perform a position's essential functions, unless doing so
would produce undue hardship to the employer's operations. (Gov.C. § 12940(m); Gov.C. § 12945(a)(3)(A);
2 Cal.C.Regs. § 11068(a); see Fisher v. Sup.Ct. (Alpha Therapeutic Corp.) (1986) 177 Cal.App.3d 779, 783
[employer had reasonable accommodation obligation to employee with cancer-related medical condition];
A.M. v. Albertsons, LLC (2009) 178 Cal.App.4th 455, 463 [employer's failure to provide reasonable
accommodation for employee's known physical disability constitutes unlawful employment practice].)
“Reasonable accommodation” means that employers have an affirmative duty to accommodate disabled
workers. (See Sargent v. Litton Systems, Inc. (ND CA 1994) 841 F.Supp. 956, 962 [employer had duty under
FEHA to make reasonable accommodations to enable disabled employee to get to work].)

29. In engaging in the conduct as described herein, defendants and each of them unlawfully failed

to accommodate plaintiff's disability.

5
COMPLAINT FOR DAMAGES

 

 
oOo Oo IN DBD HO BR WH NY

NO bP BD KO KO KR RO RO RD OO mm em let
Oo AN Hn A fF Ww NY F|§ FD OO OH DQ DH AH FF WO NYO KF CO

 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 6of18 Page ID #:11

30. Asaresult of defendants’ unlawful actions against him, plaintiff has suffered and continues
to suffer damages, in the form of lost wages and other employment benefits, and severe emotional and
physical distress, the exact amount of which will be proven at trial.

31. Defendants and each of them acted for the purpose of causing plaintiff to suffer financial loss
and severe emotional distress and physical distress and are guilty of oppression and malice, justifying an
award of exemplary and punitive damages.

FIFTH CAUSE OF ACTION
(Failure to Prevent Discrimination against All Defendants)

32. Plaintiff incorporates each and every other allegation of this Complaint as though fully set forth
herein.

33. Itis an unlawful employment practice in California for an employer “to fail to take all reasonable
steps necessary to prevent discrimination and harassment from occurring.” (Gov.C. § 12940(k).)
Government Code section 12940, subdivision (k) creates a statutory tort action. (Trujillo v. North County
Transit Dist. (1998) 63 Cal.App.4th 280, 286; Veronese v. Lucasfilm Ltd. (2012) 212 Cal.App.4th 1, 28;
Ellis v. U.S. Security Assocs. (2014) 224 Cal.App.4th 1213, 1228.)

34. In engaging in the conduct as described herein, defendants and each of them unlawfully failed
to take all reasonable steps necessary to prevent discrimination from occurring and therefore violated the
provisions of FEHA as referenced above.

35. As a result of defendants' unlawful actions, plaintiff has suffered and continues to suffer
damages, in the form of lost wages and other employment benefits, and severe emotional and physical
distress, the exact amount of which will be proven at trial.

36. Defendants and each of them acted for the purpose of causing plaintiff to suffer financial loss
and emotional distress and physical distress and are guilty of oppression and malice, justifying an award of
exemplary and punitive damages.

SIXTH CAUSE OF ACTION
(Disparate Impact Employment Discrimination against All Defendants)
37. Plaintiff incorporates each and every other allegation of this Complaint as though fully set forth

herein.

6
COMPLAINT FOR DAMAGES

 
o Oo HN HD OH FF W NO

NHN Ww po PO HNO HN WN WHY NO §| FF FF KF FF FEF Oe Reel
Oo YQ HAH vA & Ww NO K|§ DD OO fF ND DH ATW F&F WO NH | OC

 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 7of18 Page ID #:12

38. At all material times alleged herein, defendants and each of them had a policy or practice which
had significant adverse effects on persons of protected class like the class to which plaintiff belonged as set
forth herein. At all times, the impact of the defendants’ policy was on terms, conditions and/or privileges
of employment of the protected class, and the employee population in general was not affected to the same
degree by the policy as the protected class. The policy was therefore in violation of provisions of the Fair
Employment and Housing Act including, but not limited to, Government Code section 12941, which prohibit
disparate impact discrimination based on gender and disability. Specifically, defendants and each of them
have a PTO (Personal Time Off); UPT (Unpaid Time Off); and Vacation. PTO and vacation are distributed
incrementally, a few hours per pay period. UPT is dispersed on the first day of the quarter in 20 hour chunks.
Personal time and unpaid time off can be used anytime. Vacation must be requested twenty-four hours in
advance, must be approved, and cannot be taken during blackout periods (peak and prime day). This policy
presents a significant hardship for pregnant women such as plaintiff who only had access to a restroom on
the other side of the warehouse from where she was working. Defendants’ TOT policy was such that it was
impossible for a pregnant employee such as plaintiff to comply with it, and pregnant employees such as
plaintiff were only allowed a total of 30 minute TOT's before they were terminated.

39. As aresult of defendants’ policy/practice described above, plaintiff has suffered and continues
to suffer damages, in the form of lost wages and other employment benefits, and severe emotional and
physical distress, the exact amount of which will be proven at trial.

40. Defendants and each of them acted for the purpose of causing plaintiff to suffer financial loss
and severe emotional distress and physical distress and are guilty of oppression and malice, justifying an
award of exemplary and punitive damages.

WHEREFORE, plaintiff prays:

1. For compensatory damages according to proof and prejudgment and post-judgment interest
thereon to the extent allowable by law;

2. For exemplary and punitive damages according to proof;

3. For reasonable attorney’s fees and expert witness fees pursuant to statute and law, including

but not necessarily limited to, Government Code section 12965(b) and Code of Civil

Procedure section 1021.5;

7
COMPLAINT FOR DAMAGES

 
oO Oo NIN KH nO FF WO LPO —

i) NO NO dO bo bo nD nN bo — i — — —_ — —_ —_ a
oo “I aN WN & Ww i) _ So \o oO “J an 7a) f we N — oS

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 8of18 Page ID #:13

4. For costs of suit; and

5. For such other and further relief as the court may deem proper.

Dated: January 10, 2019

Respectfully submitted,
SANFORD A. KASSEL

A Professional Lgw Corporati.
4

SANFORD A. KASSEL
GAVIN P. KASSEL
Attorney for Plaintiff

 

 

8

COMPLAINT FOR DAMAGES

 
Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 9of18 Page ID #:14

 

EXHIBIT A.
Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 10o0f18 Page ID #:15

STATE. OF CALIFORNIA | Business. Consumer Services and Housing Avency GOVERNOR EDMUND G. BROWN JR,

DEPARTMENT OF FAIR EMPLOYMENT & HOUSING DIRECTOR KEVIN KISH
2218 Kausen Drive, Suite 100 I Elk Grove | CA 195758

(800) 884-1684 (Voice) 1{800) 700-2320 (TTY) | California’s Relay Service at 711

http://www.dfeh.ca.gov | email: contact.center@dfeh.ca.gov

 

 

December 13, 2018

Beverly Rosales
11867 Venetian Dr.
Moreno Valley, California 92557

RE: Notice to Complainant
DFEH Matter Number: 201812-04504813
Right to Sue: Rosales / Amazon Fulfillment et al.

Dear Beverly Rosales:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. If you do not have an attorney, you must serve the complaint yourself.
Please refer to the attached Notice of Case Closure and Right to Sue for information
regarding filing a private lawsuit in the State of California. A courtesy "Notice of Filing of
Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,

Department of Fair Employment and Housing
 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 11o0f18 Page ID #:16

 

STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency. GOVERNOR FOMUND G. BROWN IR
DEPARTMENT OF FAIR EMPLOYMENT & HOUSING DIRECTOR KEVIN KISH

2218 Kausen Drive, Suite 100 | Elk Grove | CA 195758
(800) 884-1684 (Voice) | (800} 700-2320 (TTY) | California’s Relay Service at 711
http://www.dfeh.ca.gov | email: contact.center@dfeh.ca.gov

December 13, 2018

RE: Notice of Filing of Discrimination Complaint
DFEH Matter Number: 201812-04504813
Right to Sue: Rosales / Amazon Fulfillment et al.

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
_This_case_is not being investigated by DFEH and is being closed_immediately. A copy of

the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,

Department of Fair Employment and Housing
oO O© OD NOD oO BB WHO PP =

PO PM PO PO PO PD PRO RO RO em mm me mm lee
oN OO OO FP WHO DY -|- OO HO WDA NN DO TOD FP WD NO

 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 12 o0f18 Page ID #:17

COMPLAINT OF EMPLOYMENT DISCRIMINATION
BEFORE THE STATE OF CALIFORNIA
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
Under the California Fair Employment and Housing Act
(Gov. Code, § 12900 et seq.)

In the Matter of the Complaint of
Beverly Rosales DFEH No. 201812-04504813

Complainant,
Vs.

Amazon Fulfillment
410 Terry Ave N
Seattle, Washington 98109

Golden State FC LLC
2021 7th Ave
Seattle, Washington 98121

Respondents

 

1. Respondent Amazon Fulfillment is an employer subject to suit under the
California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).

2. Complainant Beverly Rosales, resides in the City of Moreno Valley State of
California.

3. Complainant alleges that on or about November 29, 2018, respondent took the
following adverse actions:

Complainant was discriminated against because of complainant's disability
(physical or mental), pregnancy, childbirth, breast feeding, and/or related medical
conditions and as a result of the discrimination was terminated, denied a work
environment free of discrimination and/or retaliation, denied reasonable
accommodation for a disability, denied accommodation for pregnancy.

Complainant experienced retaliation because complainant requested or used a
pregnancy-disability related accom., requested or used a disability-related
accommodation and as a result was terminated, denied a work environment free of
discrimination and/or retaliation, denied reasonable accommodation for a disability,
denied accommodation for pregnancy.

“1

 

Complaint — DFEH No. 201812-04504813

Date Filed: December 13, 2018

 

 
—

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page130f18 Page ID#18

Additional Complaint Details:

 

 

So Oo ON OO oO BR WD

 

-2-

 

Complaint — DFEH No. 201812-04504813

Date Filed: December 13, 2018

 

 
—_

oO Om N DO oO FB WHO PD

(Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 14 0f18 Page ID #:19

VERIFICATION

|, Beverly Rosales, am the Complainant in the above-entitled complaint. | have read
the foregoing complaint and know the contents thereof. The same is true of my own
knowledge, excent as to those matters which are therein alleged on information and
belief, and as to those matters, | believe it to be true.

On December 13, 2018, | declare under penalty of perjury under the laws of the State
of California that the foregoing is true and correct.

Moreno Valley, CA

 

 

|
RS hm Nh Nh NO Nh nN NR nN aoe = — 4 oh = a — — ll

-3-

 

Complaint — DFEH No. 201812-04504813

Date Filed: December 13, 2018

 

 

 
Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 15o0f18 Page ID #:20

 

 

EXHIBIT B

&
——ae
 

Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 16 0f18 Page ID #:21

 

gos
STATE OF CALIFORNIA J Business, Consumer Services and Housing Apency GOVERNOR EDMUND G. BROWN IR
DEPARTMENT OF FAIR EMPLOYMENT & HOUSING DIRECTOR KEVIN KISH
2218 Kausen Drive, Suite 100 I Elk Grove | CA 195758
{800) 884-1684 (Voice} | (8C0} 700-2320 (TTY} | California’s Relay Service at 711

ee http://www.dfeh.ca.gov | email: contact.center@dfeh.ca.gov

December 13, 2018

Beverly Rosales
11867 Venetian Dr.
Moreno Valley, California 92557

RE: Notice of Case Closure and Right to Sue
DFEH Matter Number: 201812-04504813
Right to Sue: Rosales / Amazon Fulfillment et al.

Dear Beverly Rosales,

This letter informs you that. the above-referenced complaint.was filed with the

Department of Fair Employment and Housing (DFEH) has been closed effective
December 13, 2018 because an immediate Right to Sue notice was requested. DFEH
will take no further action on the complaint.

 

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,

Department of Fair Employment and Housing
Case 5:19-mc-00006 Document 1-1 Filed 03/25/19 Page 17 of 18 Page ID #:22 ay o49

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR COURT USE ONLY
| SANFORD A. KASSEL (SBN 100681)
SANFORD A. KASSEL, APLC
334 WEST THIRD STREET, SUITE 207
SAN BERNARDINO, CA 92401
Email: office@skasselaw.com
TELEPHONE NO. 909-884-6451 FAxNO.: 909-884-8032
ATTORNEY FOR (Name; BEVERLY ROSALES
SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSID®
street appress: 4050 MAIN STEET
MAILING ADDRESS:
city AND zIPcooe: RIVERSIDE, CA 92501
BRANCH NAME: HISTORIC COURTHOUSE

CASE NAME: ROSALES VS. AMAZON ET AL.

 

 

 

 

 

 

owt CASE CQVER SHEET __ Complex Case Designation CASE NUMBER:
Unlimited __| Limited Counter Joinder RIC 1900658
* amount (amount is Filed with first appearance by defendant | /uocE:
exceeds $25, 000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

lfems 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

 

 

 

Auto Tort Contract Provisionally Complex Civil Litigation
| Auto (22) |__| Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
I Uninsured motorist (46) ; Rule 3.740 collections (09) | Antitrust/Trade regulation (03)
Other PI/PD/WD (Personal Injury/Property ther collections (09) «= ~=—~=SO__) Conisttuction defect (10)
Damage/Wrongful Death) Tort ty Other calections (08) 8) C | Mass tort (40)
L_ _| Asbestos (04) | Other contract (37) {| Securities litigation (28)
"product liability (24) Real Property [__] Environmental/Toxic tort (30)
pi ‘| Medical maipractice (45} rt Eminent domain/Inverse | | Insurance coverage claims arising from the
|__| Other PVPDAWD (23) condemnation (14) above listed provisionally complex case
Non- -PI/PD/WD (Other) Tort C4 Wrongful eviction (33) types (41)
ae _ | Business tort/unfair business practice (07) [J other reat property (26) Enforcement of Judgment
t ee Z Civil rights (08) Unlawful Detainer | Enforcement of judgment (20)
[4 | Defamation (13) [| Commercial (31) Miscellaneous Civil Compiaint
[4 Fraud (16) |__| Residential (32) | RICO (27)
rr" Intellectual property (19) L) Drugs (38) __} Other complaint (not specified above) (42)
fi Professional negligence (25) Judicial Review Miscellaneous Civil Petition
[7 Other non-PI/PDWD tort (35) [_] Asset forfeiture (05) |_| Partnership and corporate governance (21)
Employment [] Petition re: arbitration award (11) y Other petition (not specified above) (43)
[ X | Wrongful termination (36) |__] Writ of mandate (02)
|__; Other employment (15) [Other judicial review (39)
2. Thiscase |. is [X_] isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the

factors requiring exceptional judicial management:
a. | Large number of separately represented parties d. {___| Large number of witnesses

b. |__| Extensive motion practice raising difficult or novel _e. L__] Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
c. |___ } Substantial amount of documentary evidence f. [__] Substantial postjudgment judicial supervision

Remedies sought (check ail that apply): a. [_X_| monetary b. [_X_] nonmonetary; declaratory or injunctive relief c. [~ | punitive
Number of causes of action (specify): 6 -— WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

. Thiscase (| is (XJ isnot  aclass action suit.
If there are any known related cases, file and serve a notice of " case. { vous oF!
Date: JANUARY 10, 2019

SANFORD A. KASSEL (SBN 100681)
(TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR AT: ORNEY FOR PARTY)

NOTICE

e Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

e File this cover sheet in addition to any cover sheet required by local court rule.

e If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

e Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

Page 1 of 2

Form Adopted for Mandatory Use CIVIL CASE COVER SHEET sdltins Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Solu

DAR w

 

 

 

 

 

Judicial Council of California Cal. Standards of Judiciai Administration, std. 3.10
CM-010 [Rev. July 1, 2007] Plus
Case 5:19-mc-00006 Document 1-1 _ Filed 03/25/19. P 18 0f18 P ID #:23
INSTRUCTIONS ON HOW TO SME FE fe GOVER SHEET age CM-010

To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its
counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general time-for-service
requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case will be subject
to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.

Auto Tort
Auto (22)—Personal Injury/Property
——_Damage/Wrongful Death
Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to.
arbitration, check this item
instead of Auto)
Other PI/PD/WD (Personal Injury/
Property Damage/Wrongful Death)
Tort
Asbestos (04)
Asbestos Property Damage
Asbestos Personal tnjury/
Wrongful Death
Product Liability (not asbestos or
toxic/environmental) (24)
Medical Malpractice (45)

CASE TYPES AND EXAMPLES

Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
~~ ~~ Contract (not unlawful detainer —~
or wrongful eviction)
Contract/Warranty Breach—Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract(Warranty
Collections (e.g., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case
Insurance Coverage (not provisionally
complex) (18)
Auto Subrogation
Other Coverage

Provisionally Complex Civil Litigation (Cal.

Rules of Court Rules 3.400-3.403)
-AntitrustTrade-Reguiation-(03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims

(arising from provisionally complex

case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)

Abstract of Judgment (Out of
County)

Confession of Judgment (non-
domestic relations)

Sister State Judgment

Medical Malpractice- Other Contract (37) Administrative Agency Award
Physicians & Surgeons Contractual Fraud (not unpaid taxes)
Other Professional Health Care Other Contract Dispute Petition/Certification of Entry of

Malpractice
Other PI/PD/WD (23)

Real Property
Eminent Domain/Inverse

Judgment on Unpaid Taxes

Other Enforcement of Judgme'

Premises Liability (e.g., sli Condemnation (14) Case
and fall) ¥(6-9. SIP Wrongful Eviction (33) Miscellaneous Civil Complaint
Other Real Property (e.g., quiet title) (26) RICO (27)

Intentional Bodily Injury/PDAWD
(e.g., assault, vandalism)

Intentional Infliction of
Emotional Distress

Negligent Infliction of
Emotional Distress

Other P/PD/WD

Non-PI/PD/WD (Other) Tort

Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., slander, libel)
(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-PI/PD/WD Tort (35)

Employment
Wrongful Termination (36)
Other Employment (15)

Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landlord/tenant, or
foreclosure)

Unlawful! Detainer

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal-Labor
Commissioner Appeals

Other Complaint (not specified
above) (42)
Declaratory Relief Only
Injunctive Relief Only (non-
harassment)
Mechanics Lien
Other Commercial Complaint

nt

Case (non-tort/non-complex)

Other Civil Complaint
(non-torl/non-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief from Late
Claim
Other Civil Petition

 

CM-010 [Rev. July 1, 2097)

CIVIL CASE COVER SHEET

Page 2 of 2
